USCA11 Case: 20-13039      Date Filed: 10/05/2022   Page: 1 of 2




                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13039
                   ____________________

CORPORACION AIC, SA,
                                              Plaintiff-Appellant,
versus
HIDROELECTRICA SANTA RITA S.A.,
a Guatemalan company,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:19-cv-20294-RNS
                   ____________________
USCA11 Case: 20-13039        Date Filed: 10/05/2022    Page: 2 of 2




2                       Order of the Court                 20-13039

Before WILLIAM PRYOR, Chief Judge, WILSON, JORDAN,
ROSENBAUM, JILL PRYOR, NEWSOM, BRANCH, GRANT, LUCK, LAGOA,
and BRASHER, Circuit Judges.
BY THE COURT:
       A petition for rehearing having been filed and a member of
this Court in active service having requested a poll on whether this
appeal should be reheard by the Court sitting en banc, and a ma-
jority of the judges in active service on this Court having voted in
favor of granting rehearing en banc, IT IS ORDERED that this ap-
peal will be reheard en banc. The panel’s opinion is VACATED.